EX-10.1

 

ADVICE OF BORROWING TERMS

 

Relationship Office:

Commercial Banking South Yorkshire

Date:    01 April 2002

 

 

 

Borrower(s)

 

Registered Number:

C J Vander Limited &

 

763852

International Silver Company Limited

 

03768277

 

We intend that the facilities listed in Part 1 of the attached Facility Schedule
(the “on-demand facilities”) should remain available to the borrower(s) until 30
October 2002 and all facilities should be reviewed on or before that date.  The
facilities are, however, subject to the following:-

 

•                  the terms and conditions below,

•                  the specific conditions applicable to an individual facility
as detailed in the Facility Schedule,

•                  the Security detailed in the attached Security Schedule, and

•                  the attached General Terms.

 

All amounts outstanding are repayable on demand which may be made by us at our
discretion at any time and the facilities may be withdrawn, reduced, made
subject to further conditions or otherwise varied by us giving notice in
writing.

 

Preconditions:

Preconditions which must be satisfied before facilities can be utilized:

•                  A signed copy of this Advice of Borrowing Terms to be
returned to us.

•                  Receipt of a certified copy of a resolution of your board of
directors confirming:-

•                  Certification by the chairman of the meeting that a valid
quorum was present and the meeting was duly convened

•                  Agreement to give security (if applicable)

•                  acceptance of the terms and conditions of the
facility/facilities

•                  authorization of a person or persons to sign the Form of
Acceptance in this Advice of Borrowing Terms and to take such other action as
may be necessary for the purpose of the facility/facilities

•                  Completed Application forms for the Advanced Payment
Guarantees in favor of Charles Kendall & Partners Limited and executed counter
indemnity in respect of the guarantees given by CJ Vander Limited.

 

Conditions:

The following conditions must be satisfied at all times while the facilities are
outstanding, but this will not affect our right to demand repayment at any time:

 

•                  The Advance Payment Guarantees in favour of Charles Kendall &
Partners Limited are issued subject to the following conditions:-

•                  Advance Payment monies (2 x £168000) received are to be held
in a separate account designated Natwest Bank re CJ Vander Limited.  Interest
earned on the balance of the account to be credited to the account of CJ Vander
Limited.  Alternatively the initial Advance Payment of £168,000 is held on the
designated account with a reduction of £168,000 to the

 

--------------------------------------------------------------------------------


 

agreed composite facility of £250,000 (ie reducing to £82,000) upon the issue of
the second Advanced Payment Guarantee.

•                  A formal charge over these balances to be executed by CJ
Vander Limited.

•                  The funds are to be held on deposit and/or reduced composite
facility are to remain in place until the Bank’s liability under the Advance
Payment Guarantees ceases or satisfactory alternative security is held.

•                  Audited accounts to be provided to us within 180 days of the
financial year end to which they relate.

 

•                  Monthly management accounts to be provided to us within 21
days of the end of the month to which they relate; to include Profit & Loss,
Balance Sheet and Aged Debtor/Creditor listings with suitable
commentary/explanations re any divergence from budget.

 

•                  Facilities remain available subject to our agreed lending
formula calculated on the following basis:

 

[Debtors<3 months + Stock x 40%] to cover utilized facilities in a ratio of
minimum 2:1

 

Given the current trading of C J Vander Ltd and insolvent balance sheet footings
(ie treating the parental support as a long term liability), we will continue to
extend existing levels of support on the basis of the clear integrity of the
parent undertaking.

 

Interest Set Off:

Cleared debit and cleared credit balances in the same currency on non-interest
bearing current accounts and loan accounts repayable on demand specified below
(the “Interest Set Off Accounts”) will be used to calculate, on a daily basis,
the net cleared debit balance of the Interest Set Off Accounts.  The Interest
Set Off Accounts, which we have agreed are to be set off for Interest
calculation purposes, are detailed in the attached Facility Schedule which also
specifies the frequency at which interest will be payable and the rate or rates
at which it will be charged on the net cleared debit balance.

 

Cleared debit balances which are set off on a daily basis by cleared credit
balances on the Interest Set Off Accounts will incur interest at the Set Off
Rate specified in the attached Facility Schedule.

 

Other Fees and Costs

The following fees are due, in addition to the specific Arrangement Fee(s)
detailed in the Facility Schedule:

 

Fee Type

 

Amount

 

Account to be debited

 

Date to be debited

 

Security Fee - Charge over credit balances held

 

£50

 

 

 

Upon completion of the formal charge

 

 

/s/  A Tyas

 

 

Manager

 

Commercial Banking

 

For and on behalf of

 

National Westminster Bank Plc

 

 

2

--------------------------------------------------------------------------------


 

Acceptance:

•                     To signify your agreement to the terms and conditions
outlined above please sign and return the enclosed copy of this Advice of
Borrowing Terms within 28 Days.

 

 

Form of Acceptance

 

I accept the facility/facilities on the above terms and conditions and confirm
that that I have been authorised by the Board(s) of Directors of the Borrower(s)
to sign this Form of Acceptance on behalf of the Borrower(s).

 

By (name and title):

/s/ Stephen Wilfin, Finance Manager

 

 

Date:

15th April 2002

 

 

 

 

For and on behalf of: C J Vander Limited

 

 

 

 

 

 

 

 

 

 

 

By (name and title):

/s/ Stephen Wilfin, Finance Manager

 

 

Date:

15th April 2002

 

 

 

 

For and on behalf of:  International Silver Limited

 

 

 

 

3

--------------------------------------------------------------------------------